Judgment in this case was pronounced on the 15th day of July, 1909, and the defendants were granted by the court 40 days within which to prepare and serve a case-made, which time expired on the 24th day of August, 1909. On the 28th day of August, 1909, the defendants served their case-made upon the county attorney of Carter county. As this case-made was served after the expiration of the time prescribed *Page 13 
by the trial court, we cannot consider the case-made, and it must be stricken from the record. See Durant v. State,3 Okla. Cr. 447, 106 P. 651.
The information in this case is in due form. There are no material errors in the instructions of the court, and the judgment is in strict conformity with the law. The conviction of the appellants is therefore affirmed, with directions to the county court of Carter county to proceed with the execution of the judgment.
ARMSTRONG and DOYLE, JUDGES, concur.